DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 7/15/22.  Claims 1-24 are pending in the application.  Claims 22-24 have been added.  Applicants' arguments have been carefully and respectfully considered.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mirhaji (US 8,429,179), and further in view of Tonkin et al. (US 2017/0185674).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mirhaji (US 8,429,179), and further in view of Tonkin et al. (US 2017/0185674).

With respect to claim 1, Mirhaji teaches a computing system comprising: 
a network interface (Mirhaji, Col. 13 Li. 23-40); 
at least one processor (Mirhaji, Col. 7 Li. 65-66); 
a non-transitory computer-readable medium (Mirhaji, Col. 8 Li. 29-33); and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (Mirhaji, Col. 8 Li. 27-29) to cause the computing system to perform functions including: 
connecting to one or more data repositories housing source data (Col. 20 Li. 59-62, the structured data to ontology module 120 may receive structured data (for example, data in an XML document or data formed according to a database schema of a data source) through the interface module 121.);
establishing a data structure such that the data structure comprises a plurality of established network components each having associated therewith one or more respective data properties (Mirhaji, Col. 43 Li. 4-11, Here, the data set comprising a structured representation of data from the data source may be translated to a graph representation comprising a source ontology (TBOX) and the formal representation of data described by the ontology (ABOX).An ontology for the data source (which is referred to as a source ontology or the IBOX for the data source) may be created automatically based on the graph representation of the received structured data., Col. 44 Li. 16-23, The CXM ontology may be used to parse any incoming structured data to extract its schema and map to a source specific XMODEL ontology. One may think of the XMODEL ontology as a model whose TBOX is CXM, and is populated by the Schema information extractable from the received structured data. It does not contain the actual data from the structured data, only the information model corresponding to the received structured data & Li. 61-65, a new class for every single SchemaExpression and MetadataExpression in the unified graph is created inside the TBOX if it does not already exist. A corresponding property for each concept can also be created if it does not exist), wherein the plurality of established network components comprise (i) plurality of conceptual components (Mirhaji, Fig. 51b, step 5130, Col. 48 Li. 14-16, Create a instance (individual) of that class by assigning a unique URI to it <AGE ID=AGE 1>) and (ii) at least one associative component, wherein each associated component links together two or more of the conceptual components by being comprised of references to each of the two or more conceptual components (Mirhaji, Fig. 51b, step 5160, Col. 48 Li. 23-29, link the child instance node to the parent instance node using the property: <parent instance> <hasProperty (ClassName)> <child Instance node> <Person_ 1 > <hasAge > <Age_ 1 >); and 
after establishing the data structure, ii) populating the received certain source data into respective data properties of one or more of the plurality of established network components (Mirhaji, Col. 43 Li. 11-15, Once the source ontology is constructed, the data from the data source may be represented as a graph (referred to as the graph representation of the data or the ABOX for the received data) by populating instances of the concepts in the ontology for the data source (the TBOX). & Col. 47 Li. 59-64, Once the source ontology is created, this source ontology may be used to construct a graph representation of the actual data in the received structured data based on the source ontology. This process may be referred to as populating the ABOX (graph representation of the actual data) based on the TBOX (source ontology).) 
Mirhaji doesn't expressly discuss after establishing the data structure, (i) receiving certain source data.
Tonkin teaches after establishing the data structure (Tonkin, (0226] In this example, at step 500, the processing system 210 identifies source and target ontologies using the source and target data structures. This can be achieved in any manner, but typically involves creating a putative ontology based on the source and target data structures for source and target data stores.), (i) receiving certain source data (Tonkin, [0231] Once one or more of the ontologies have been pruned, at step 560, the processing system 210 uses the aligner module to align the source and target ontologies. This identifies a correspondence between one or more of the source ontology terms and one or more of the target ontology terms, thereby allowing a mapping between the source and target data structures to be determined at step 570, which in turn can be used together with code generated by the browser module to transfer content from the source data store to the target data store.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mirhaji with the teachings of Tonkin because it allows users to create custom ontologies and applications (Tonkin, pa 0009).

With respect to claim 2, Mirhaji in view of Tonkin teaches the computing system of claim 1, wherein the plurality of conceptual components are configured to contain data describing a particular aspect of an organization (Mirhaji, Col. 10 Li. 39-41).

With respect to claim 3, Mirhaji in view of Tonkin teaches the computing device of claim 1, wherein the plurality of conceptual components are configured to contain data describing a particular aspect of at least one or more of an individual, a time, a place, or an entity (Mirhaji, Col. 14 Li. 21-22).

With respect to claim 4, Mirhaji in view of Tonkin teaches the computing system of claim 1, wherein each associative component of the at least one associative component is configured to contain data describing a particular aspect of an organization and a relationship between two or more conceptual components.

With respect to claim 5, Mirhaji in view of Tonkin teaches the computing system of claim 1, wherein each associative component of the at least one associative component is configured to contain data describing (a) a particular aspect of at least one or more of an individual, a time, a place, or an entity, and (b) a relationship between two or more conceptual components (Mirhaji, Col. 16 Li. 7-10).

With respect to claim 6, Mirhaji in view of Tonkin teaches the computing system of claim 1, wherein the data structure further comprises a semantic context that has (a) a structural data type configured to contain data describing how the source data is stored within the computing system (Mirhaji, Col. 14 Li. 67 – Col. 15 Li. 5, syntax ontology 135 may establish a basis for identifying certain linguistic expressions that can be used by the parser to identify differences in data types (for example, Date, Time, Number, negation, etc.), and some syntactic cues that may be reliably used for segmentation of a sentence ( for example, delimiters such as "," or ".").), and (b) a semantic data type configured to contain data describing the semantic meaning of and definitional aspects of the source data (Mirhaji, Col. 15 Li. 45-50, A semantic ontology may include concepts such as clinical text and its different types such as chief complaint, relationships with presenter (for example, patient, nurse, EMS personnel, etc.), clinical observation ( for example, sign, syndrome, disease, procedure, etc.), and their locus (for example, body site or region, body part, etc.) & Col. 48 Li. 66 – Col. 49 Li. 3, There are major groupings of Semantic Types incorporated in the UMLS-SN and therefore in the UMLS-SKOS for organisms, anatomical structures, biologic functions, chemicals, events, physical objects, and concepts or ideas.).

With respect to claim 7, Mirhaji in view of Tonkin teaches the computing system of claim 6, wherein the structural data type is at least one of a temporal data type, a spatial data type, a physical data type, personal data type, a quantitative data type or a categorical data type (Mirhaji, Col. 14 Li. 67 – Col. 15 Li. 5).

With respect to claim 8, Mirhaji in view of Tonkin teaches the computing system of claim 6, wherein the definitional aspects of the source data include a primitive data type and at least one instance of pointer data configured to identify a location in data storage communicatively coupled to the computing system that contains data defining a function for application to the source data having the same semantic data type (Mirhaji, Col. 15 Li. 31-44).

With respect to claim 9, Mirhaji in view of Tonkin teaches the computing system of claim 1, wherein connecting to one or more data repositories housing source data comprises: 
connecting to at least two distinct data repositories (Mirhaji, Col. 10 Li. 47-49, obtain data from a variety of sources & Col. 11 Li. 25-31, sources may comprise, for example, an electronic medical records system (EMR), lab reports, medical charts, discharge diagnosis, chief complaint, nurse and practitioner notes, diagnostic reports and consultations, etc.), each housing respective source data, and wherein populating the received certain source data into respective data properties of one or more of the plurality of established network components comprises: 
populating source data from each of the at least two distinct data repositories into respective data properties of one or more of the plurality of established network components (Mirhaji, Col. 11 Li. 31-39, This text may be input manually to the informatics system or received electronically. The text may be parsed according to a graph representation of an ontology representing syntactic knowledge (referred to a syntactic ontology), where the syntactic ontology utilized may be selected based upon the expected language, format, type of text, environment to which the text may pertain, etc. The result of the parsing may be a graph representation of the concepts and relationships of the text. The graph representing the text).

With respect to claim 10, Mirhaji in view of Tonkin teaches the computing system of claim 9, wherein source data contained within a first data repository of the at least two data repositories relates to a first aspect of an organization, and wherein source data contained within a second data repository of the at least two data repositories relates to a second aspect of the organization (Mirhaji, Col. 10 Li. 15-18, This means the same graph can be contextualized for a wide variety of uses, including for example, decision support, billing, research, case recruitment, quality of care assessment).

With respect to claim 11, Mirhaji in view of Tonkin teaches the computing system of claim 1, wherein the program instructions are further executable to cause the computing system to: 
retrieve a subset of the data structure based on traversal of a data network based on the data structure (Mirhaji, Col. 27 Li. 5-10); and present the data structure via one or more client stations (Mirhaji, Col. 27 Li. 10-23).

With respect to claims 12-18, the limitations are essentially the same as those of claims 1-11, and are rejected for the same reasons.

With respect to claims 19 and 20, the limitations are essentially the same as those of claims 1 and 2, and are rejected for the same reasons.

With respect to claim 21, Mirhaji in view of Tonkin teaches the computing system of claim 1, wherein establishing the data structure further comprises establishing the data structure such that the data structure comprises a sematic context (Mirhaji, Col. 44 Li. 11-16, Moving to the actual algorithm, first at step 4710 an schema parser algorithm may use the core Schema ontology (CXM) to parse received structured data from a data source to create a source specific schema model (XMODEL) corresponding to the data source from which the structured data was received.), the semantic context comprising a plurality of semantic data types, each semantic data type configured to contain data describing semantic meaning of and definitional aspects of source data (Mirhaji, Col. 15 Li. 45-50, A semantic ontology may include concepts such as clinical text and its different types such as chief complaint, relationships with presenter (for example, patient, nurse, EMS personnel, etc.), clinical observation ( for example, sign, syndrome, disease, procedure, etc.), and their locus (for example, body site or region, body part, etc.) & Col. 48 Li. 66 – Col. 49 Li. 3, There are major groupings of Semantic Types incorporated in the UMLS-SN and therefore in the UMLS-SKOS for organisms, anatomical structures, biologic functions, chemicals, events, physical objects, and concepts or ideas.), and wherein the program instructions are further executable to cause the computing system to assign to each of the respective data properties of each of the established network components a given semantic data type of the plurality of semantic data types (Mirhaji, Col. 48 Li. 59-63, The semantics of each UMLS-SKOS resource ( each UMLSMTH concept) is defined by its source and through variety of means: by a textual definition or annotation; by its Semantic Type and its place in the hierarchy), and wherein source data populated into respective data properties that are different but have the same semantic data type is configured to be associated with a given function that utilizes the source data populated into the respective data properties (Mirhaji, Col. 22 Li. 47-56, The concepts representing related to questions and the concepts representing the potential answers may be linked to one or more concepts in a domain ( or other) ontology, to unify the survey ontology 134 with a domain ontology 138. As depicted in FIG. 3, the concept of "Yes" for the concept "Blood Transfusion" is mapped to a concept unique identifier (CUI) or URI in the domain ontology 138 (in this example, UMLS-SKOS) associated with the label "Therapeutic or Preventative Procedure" and the associated concepts in each of the various sources (for example SNOMED, LNC, etc.) & Col. 49 Li. 4-21, construction of such a UMLS-SKOS domain ontology from UMLS is depicted in FIG. 36. At step 3610 the UMLS-Semantic Network (UMLSSN) is converted to a Simple Knowledge Organization System (SKOS) representation. The UMLS-Metathesarus (MTH) model is then converted to SKOS at step 3620. This allows unification of any formal graph within the informatics system with the knowledge from UMLS that can in turn augment mining, interpretation and integration of multisource information. The metathesarus portion of the ontology is populated with CUls at step 3630. The source vocabularies of the UMLS ontology being created are then populated and mapped to the metathesarus model at step 3640. This method may be utilized for example, to construct a UMLS-SKOS domain ontology and provide this UMLS-SKOS domain ontology to an informatics system for use as a domain ontology as discussed above.). 

With respect to claim 22, Mirhaji in view of Tonkin teaches the computing system of claim 1, wherein the established data structure is based on a neurosynaptic model wherein associative information is stored at intersection points of structural components (Mirhaji, Col. 43 Li. 31-43, The core Schema model or CXM imports the datatype ontology and describes any given structured data set in terms of two aspects: 1) the hierarchy (for example, in an XML document it would be formal description of XML Elements and XML Attributes, and the child parent relations between them and 2) the Concept Expressions. Concept expressions describe each and every data element (e.g., XML node, including both XML Elements and XML Attributes) in terms of what kind of information it brings to bear. In this ontology, every data element may be categorized as the main concept being described by other data elements (SchemaExpression) or it may be categorized as some metadata about a main concept (MetaDataExpression).).

With respect to claim 23, Mirhaji in view of Tonkin teaches the computing system of claim 1, wherein the plurality of conceptual components are each configured to contain data describing a particular aspect of an organization, and wherein the program instructions are further executable to cause the computing system to perform functions including: update the established data structure to represent a current structure of the organization by promoting a given data property of the one or more respective data properties for a given conceptual component from a data property for the given conceptual component to a new conceptual component (Tonkin, pa 0604-0605 & Tables 9 & 10, Objection converted to Subject, Organisation).

With respect to claim 24, Mirhaji in view of Tonkin teaches the computing system of claim 1, wherein the established data structure is a neurosynaptic data structure that describes data using a directory, a dictionary, and semantic and structural data types. (Mirhaji, Col. 14 Li. 59-62, token dictionary for expected language of ontology creation, Col. 29 Li. 44-57, using domain ontology and semantic ontology to create unified graph representing the clinical text).

Response to Arguments
Rejection under 35 U.S.C. 102 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of ***.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169